Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Proskey et al. (US 2010/0180462).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Murphy as teaching:
a towel drying assembly being configured to have a wet towel placed thereon for drying the wet towel (see title and abstract), said assembly comprising: 
a housing 20 having a convex top 12 wherein said housing is configured to have a towel (expressly disclosed in paragraphs [0002], [0128]) draped over said housing, said housing having a plurality of apertures 32, 112 each extending into an interior of said housing wherein said plurality of apertures is configured to pass air therethrough thereby facilitating the towel to be in thermal communication with said interior of said housing when the towel is draped over said housing (expressly shown in figures 1, 5, 5a, 6); and 
a heating element (expressly disclosed in paragraph [0124]) being positioned within said housing such that said heating element is in thermal communication with said interior of said housing, said heating element heating said interior of said housing when said heating element is turned on wherein said plurality of apertures is configured to communicate heated air to the towel for drying the towel when the towel is draped over said housing (expressly disclosed in paragraphs [0125]. [0126])).  Proskey also disclose the claim 2 feature wherein said housing has a front side, a back side, a top side and a bottom side, said bottom side resting upon a support surface, said top side being convexly arcuate between said front and back sides, said apertures being spaced apart from each other and being distributed on said front side, said back side and said top side (expressly shown in figures 1, 5, 5a, 6 and expressly disclosed in paragraphs [0122], [0124]), and the claim 3 feature of a control circuit 58 being positioned within said housing, said control circuit receiving an on input and an off input (expressly disclosed in paragraph [0120]), the claim 4 feature wherein said heating element is electrically coupled to said control circuit, said heating element being turned on when said control circuit receives said on input, said heating element being turned off when said control circuit receives said off input (expressly disclosed in paragraphs [0120], [0123]), and the claim 5 feature of a sensor being coupled to said housing wherein said sensor is configured to sense when the towel is positioned on said housing, said control circuit receiving said on input when said sensor senses the towel, said control circuit receiving said off input when said sensor does not sense the towel (expressly disclosed in paragraph [0123]).
Claim Rejections - 35 USC § 103
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Proskey in view of Bellen (US 8,096,062).  Proskey discloses the claimed invention, as rejected above, except for the power cord and electrical outlet feature.  Bellen, another towel type device, discloses that feature in figure 5.  It would have been obvious to one skilled in the art to combine the teachings of Proskey
Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875. The examiner can normally be reached M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753